DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement mailed on 28 October 2022 is fully withdrawn.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: suction holding portion and moving unit in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, the phrase “an external rotational drive portion for rotating said roller portion of one of said three or more restricting members about its axis to thereby rotate said wafer in the condition where said roller portion is in contact with the peripheral edge of said wafer” (emphasis added) is unclear. It is unclear to what axis the phrase “its axis” refers. Does it refer to “an external rotational drive portion,” “said roller portion of one of said three or more restricting members,” or something else?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosboom et al. (US 2019/0393070) (“Bosboom“) in view of Shimane (US 5028200). Bosboom discloses:
Claim 1: a holding plate (FIG. 6/8, 240) having a holding surface (FIG. 6) adapted to be opposed to one side of a wafer (102); a suction holding portion (108) provided so as to be exposed to said holding surface for holding said wafer under suction in a noncontact fashion in the condition where the one side of said wafer is opposed to said holding surface (“Bernoulli pads 108”); three or more restricting members (608/612 and/or 602) for restricting the movement of said wafer with respect to said holding plate in a direction parallel to the one side of said wafer, each restricting member having a roller portion rotatable about its axis (FIG. 6), said roller portion being adapted to come into contact with the peripheral edge of said wafer held under suction by said suction holding portion, thereby restricting the movement of said wafer; a moving unit (104/220/etc.) connected to said holding plate for moving said holding plate to thereby transfer said wafer.

Bosboom does not directly show:
Claim 1: an external rotational drive portion for rotating said roller portion of one of said three or more restricting members about its axis to thereby rotate said wafer in the condition where said roller portion is in contact with the peripheral edge of said wafer;
Claim 2: wherein said external rotational drive portion as a part of said wafer transfer apparatus is fixed at a predetermined position separate from said holding plate;
Claim 3: wherein said external rotational drive portion is fixed at a predetermined position of a processing apparatus;
Claim 4: wherein said external rotational drive portion has a rotational drive source, and said rotational drive source includes a motor or an actuator;
Claim 5: wherein said external rotational drive portion has a rotating shaft and a second roller portion fixed to an end of said rotating shaft, and said second roller portion has a coefficient of friction to such an extent that said second roller portion does not slip on said roller portion.

Shimane shows a similar device having:
Claim 1: an external rotational drive portion for rotating said roller portion of one of said three or more restricting members about its axis to thereby rotate said wafer in the condition where said roller portion is in contact with the peripheral edge of said wafer (2 on 8);
Claim 2: wherein said external rotational drive portion as a part of said wafer transfer apparatus is fixed at a predetermined position separate from said holding plate (fixed in FIG. 2);
Claim 3: wherein said external rotational drive portion is fixed at a predetermined position of a processing apparatus (position in FIG. 2; at least moving wafer is processing wafer);
Claim 4: wherein said external rotational drive portion has a rotational drive source, and said rotational drive source includes a motor or an actuator (28; column 5, lines 3-20);
Claim 5: wherein said external rotational drive portion has a rotating shaft and a second roller portion fixed to an end of said rotating shaft (FIG. 2/7), and said second roller portion has a coefficient of friction to such an extent that said second roller portion does not slip on said roller portion (there is frictional material; column 4, lines 15-30);
for the purpose of increasing the torque profile of the roller against the wafer for greater control of the wafer rotation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosboom as taught by Shimane and include Shimane’s similar device having:
Claim 1: an external rotational drive portion for rotating said roller portion of one of said three or more restricting members about its axis to thereby rotate said wafer in the condition where said roller portion is in contact with the peripheral edge of said wafer;
Claim 2: wherein said external rotational drive portion as a part of said wafer transfer apparatus is fixed at a predetermined position separate from said holding plate;
Claim 3: wherein said external rotational drive portion is fixed at a predetermined position of a processing apparatus;
Claim 4: wherein said external rotational drive portion has a rotational drive source, and said rotational drive source includes a motor or an actuator;
Claim 5: wherein said external rotational drive portion has a rotating shaft and a second roller portion fixed to an end of said rotating shaft, and said second roller portion has a coefficient of friction to such an extent that said second roller portion does not slip on said roller portion;
for the purpose of increasing the torque profile of the roller against the wafer for greater control of the wafer rotation.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosboom in view of Shimane and Kaveh (US 5905850). Bosboom discloses all the limitations of the claims as discussed above.

Bosboom does not directly show:
Claim 7: a camera unit for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said external rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit;
Claim 8: wherein said camera unit images the peripheral edge of said wafer from the upper side thereof;
Claim 9: wherein said camera unit is fixed at a predetermined position separate from said holding plate;
Claim 10: wherein said camera unit is fixed to said holding plate at a side position thereof.
Bosboom does disclose fixed wafer mapper 802 in FIG. 8; however, it cannot be assumed that 802 is a camera unit.

Kaveh shows a similar device having:
Claim 7: a camera unit (108 or 230) for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said external rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit (802 of Bosboom);
Claim 8: wherein said camera unit images the peripheral edge of said wafer from the upper side thereof (802 of Bosboom);
Claim 9: wherein said camera unit is fixed at a predetermined position separate from said holding plate (802 of Bosboom);
Claim 10: wherein said camera unit is fixed to said holding plate at a side position thereof (802 of Bosboom);
for the purpose of increasing the overall process speed for manufacturing wafers, but should still provide desired information on the precise orientation and alignment of individual wafers and providing improved tracking of wafers as they move through a processing facility (column 2, lines 55-64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosboom and Shimane as taught by Kaveh and include Kaveh’s similar device having:
Claim 7: a camera unit for imaging the peripheral edge of said wafer in the condition where said wafer is held on said holding plate under suction, wherein the operation of said external rotational drive portion is controlled according to an orientation of said wafer detected by said camera unit;
Claim 8: wherein said camera unit images the peripheral edge of said wafer from the upper side thereof;
Claim 9: wherein said camera unit is fixed at a predetermined position separate from said holding plate;
Claim 10: wherein said camera unit is fixed to said holding plate at a side position thereof;
for the purpose of increasing the overall process speed for manufacturing wafers, but should still provide desired information on the precise orientation and alignment of individual wafers and providing improved tracking of wafers as they move through a processing facility.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosboom in view of Shimane and Miyazaki et al. (US 5950643) (“Miyazaki”). Bosboom discloses all the limitations of the claims as discussed above.

Bosboom does not directly show:
Claim 6: wherein said second roller portion is formed of a resin foam.
Shimane does disclose “silicone rubber and urethane rubber, or other suitable material” for the second roller (column 4, line 18); however, it cannot be assumed that the material is resin foam.

Miyazaki shows a similar device having:
Claim 6: wherein said second roller portion is formed of a resin foam (column 10, lines 59-61);
for the purpose of ensuring application of driving force by the second roller to drive the wafer. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bosboom and Shimane as taught by Miyazaki and include Miyazaki’s similar device having:
Claim 6: wherein said second roller portion is formed of a resin foam;
for the purpose of ensuring application of driving force by the second roller to drive the wafer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6769861 discloses external rotational drive portion 22.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652